 1   Chad C. Butterfield, Esq.
     Nevada Bar No. 010532
 2   WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
     300 South Fourth Street, 11th Floor
 3   Las Vegas, Nevada 89101
     (702) 727-1400; FAX (702) 727-1401
 4   chad.butterfield@wilsonelser.com
     Attorneys for Defendant
 5   AMERICAN HONDA FINANCE CORPORATION

 6                                  UNITED STATES DISTRICT COURT

 7                                         DISTRICT OF NEVADA

 8   MIRA PEEBLES                                          Case No.: 2:19-cv-01746-RFB-VCF

 9                           Plaintiff,
                                                           JOINT MOTION FOR EXTENSION OF
10             v.                                          TIME TO FILE RESPONSIVE PLEADING
                                                           TO PLAINTIFF’S COMPLAINT
11   SELECT PORTFOLIO SERVICING, INC.;
     AMERICAN HONDA FINANCE CORP.;                         (First Request)
12   EQUIFAX INFORMATION SERVICES LLC;
     AND TRANSUNION LLC,
13
                             Defendants.
14

15             Plaintiff, Mira Peebles (“Plaintiff”) and Defendant, AMERICAN HONDA FINANCE

16   CORPORATION (“AHFC”), by and through their respective counsel of record, jointly request an

17   order extending the deadline for AHFC to file a responsive pleading to Plaintiff’s Complaint, up to

18   and including November 15, 2019. This motion is submitted in compliance with LR IA 6-1 and LR

19   IA 6-2.

20             Good cause exists for the requested extension, as counsel for AHFC has only recently been

21   retained in this matter is in the process of obtaining and reviewing the relevant file materials and

22   information necessary to respond to the allegations set forth in the Complaint. Accordingly, the

23   parties agree that the requested extension furthers the interests of this litigation and is not being

24   requested in bad faith or to delay these proceedings unnecessarily.

25   ///

26   ///

27   ///

28   ///


                                                       1
     1536109V.1
 1           This is the parties’ first request for extension of the deadline.

 2           DATED this 4th day of November, 2019.
 3                                              WILSON, ELSER, MOSKOWITZ,
                                                EDELMAN & DICKER LLP
 4
                                                         /s/ Chad C. Butterfield
 5                                                     Chad C. Butterfield, Esq.
                                                       Nevada Bar No. 10532
 6                                                     300 South Fourth Street, 11th Floor
                                                       Las Vegas, NV 89101
 7                                                     Attorneys for Defendant American Honda
 8                                                     Finance Corporation
             DATED this 4th day of November, 2019.
 9
                                                KNEPPER & CLARK LLC
10
                                                         /s/ Shania R. Plaksin
11                                                     Matthew I. Knepper, Esq.
                                                       Nevada Bar No. 12796
12
                                                       Miles N. Clark, Esq.
13                                                     Nevada Bar No. 13848
                                                       Shaina R. Plaksin, Esq.
14                                                     Nevada Bar No. 13935
                                                       5510 So. Fort Apache Rd., Suite 30
15                                                     Las Vegas, NV 89148
                                                       Attorney for Plaintiff
16

17

18
                                                     ORDER
19           GOOD CAUSE SHOWN, IT IS SO ORDERED.
20
             Dated this 6th day of November, 2019.
21

22

23
                                                     ________________________________________
24                                                   UNITED STATES MAGISTRATE JUDGE

25

26

27

28


                                                          2
     1536109V.1
